Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Announces Successful Production of First Clinical Batch of Anticancer Compound LOR-253 TORONTO, CANADA, April 12, 2010 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus”), a biopharmaceutical company specializing in the discovery, research and development of pharmaceutical products and technologies for the management of cancer, today announced that the production of the first clinical batch of its novel anticancer drug candidate LOR-253 has been successfully completed. The clinical batch of LOR-253 was manufactured in full compliance with current Good Manufacturing Practice (cGMP) and is to be used in a first-in-man study of LOR-253. An Investigational New Drug (IND) application for LOR-253 is being finalized for filing with the U.S. FDA for a Phase I dose escalation trial in selected solid tumors. “Production of our first cGMP-compliant clinical batch of LOR-253 is a significant milestone in the development of this novel compound, and demonstrates our commitment to advance LOR-253 into the clinic”, said Dr. Aiping Young, Lorus' President and CEO. About LOR-253 LOR-253 is a small molecule compound that has shown selective and potent antitumor activity in a variety of human cancers, including colon cancer and non-small cell lung cancer, and has an excellent therapeutic window due to its low toxicity.
